Citation Nr: 1809879	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-27 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbosacral strain and degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.W.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1982 to September 1985, from May 1986 to April 1989, and from November 1991 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2008 rating decision, the RO increased the rating for lumbosacral strain and degenerative joint disease of the lumbar spine from 10 percent to 20 percent, effective February 5, 2007, the date of the claim for increase.  As this award was less than the maximum benefit allowed under VA law and regulations, the claim for increase remained on appeal.  AB v. Brown, 6 Vet. App. 25 (1993).

In July 2012, the Board remanded the appeal to schedule a hearing.

In February 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ); that hearing transcript is of record.  

In April 2013, the Board remanded the appeal for further development.

In June 2017, the Veteran was sent a notice letter informing him that the VLJ who conducted his prior hearing was no longer employed by the Board, that his appeal would be reassigned to another VLJ for a decision, and that he had a right to testify at a new hearing before the new VLJ.  The Veteran elected to exercise his right to testify at a new hearing.  

In January 2018, the Veteran testified at a videoconference hearing before the undersigned VLJ; a copy of the hearing transcript is of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased evaluation for his lumbar spine disability.  The Board finds that further development is required before the claim may be decided.

A.  New VA Examination

When the Secretary undertakes to provide a veteran with a VA medical examination or opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA joints examination that fails to take into account the factors listed in 38 C.F.R. §§ 4.40 and 4.45, including those experienced during flare-ups or on repeated use over time, is inadequate for evaluation purposes.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  For an examination not conducted during a flare-up or after repeated use over time to comply with DeLuca, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veteran, and offer an opinion based on an estimate derived from information procured from relevant sources, including the lay statements of the veteran.  Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (2017).  The examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss.  DeLuca, 8 Vet. App. at 206.  When an examiner states that he or she cannot offer an opinion without resort to speculation, that opinion is adequate only when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.  Sharp, 29 Vet. App. at 36 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).

A review of the record shows the Veteran underwent VA examinations in May 2007, May 2008, July 2013, and January 2017.  In each instance, the examiner was unable to provide an opinion concerning that factors listed in §§ 4.40 and 4.45 without resorting to mere speculation because the Veteran was not being observed during a flare-up and/or repeated use over time.  The examiners did not obtain sufficient lay information from the Veteran concerning his functional impairment during, as he describes, exacerbations - the Board notes the Veteran has generally indicated that they are induced by exercise or overdoing it and relieved by rest and medication, they manifest in increased pain and/or radicular symptoms to the lower extremities, and that during exacerbations he is generally incapacitated for a varying length of time.  As none of the prior VA examinations comply with DeLuca, remand is required for a new examination and opinion.  Given the length of this appeal period, a retrospective medical opinion should be provided as well.  See Sharp, 29 Vet. App. at 35 (explaining that "the Court's case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans"); see also Chotta v. Peake, 22 Vet.App. 80, 85 (2008) (holding that the duty to assist may include obtaining a retrospective medical opinion to fill in gaps in the medical evidence of record).

B.  Obtain Outstanding Records

In September 2007, the Veteran sought VA treatment for his lumbar spine and radicular symptoms.  The treatment note reveals that he applied for disability benefits from the Social Security Administration (SSA) but was denied.

In light of this information, there may be SSA records potentially relevant to the Veteran's claim.  Remand is required so that all related SSA records may be obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

The record shows private treatment records were submitted to his treating VA physicians and uploaded into an electronic database; however, they are not available for the Board to review.  See, e.g., VA treatment records (7/22/2014, 8/4/2014, 8/19/2014, 8/27/2014, 9/18/2014).  On remand, the AOJ must upload these records to the Veteran's claims file.

As noted above, the Veteran receives private treatment for his lumbar spine disability and radicular symptoms.  While VA has asked him to identify and submit, or provide VA authorization to obtain, these private records in the past, given that the appeal is being remanded for further development, the Board will request that he be asked to do so once more.  The record shows he received regular chiropractic treatment from Dr. M.M. and that he possibly switched chiropractors in 2015.  See VA treatment record (9/30/2015).  The Veteran has also received care from Orthopaedic Associates of St. Augustine, St. Augustine Physician Associates, and Neurology Care.  See, e.g., private treatment records (12/13/2016, 1/23/2017, 4/7/2017).  Treatment records from these private medical providers should be requested on remand.

C.  TDIU Notice

A claim for TDIU is raised by the evidence of record.  See, e.g., January 2018 Board Hr'g Tr. 8-9, 21-26 (Veteran describing that he has not worked since 1999, in part, due to his back).  The claim is part-and-parcel of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  On remand, the Veteran should be sent notice informing him how to substantiate a claim for TDIU, and he should be asked to complete a VA Form 21-8940.  The Board acknowledges that in January 2018 he submitted prior employment information in furtherance of this claim, see Correspondence (1/10/2018, 1/24/2018); however, failure to complete a VA Form 21-8940 may result in denial of the claim for a TDIU.  See VA Adjudication Manual M21-1, IV.ii.2.F.4.k.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice informing him how to substantiate a claim for TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.

2.  Contact the SSA and request all pertinent records related to a prior application for disability benefits.  All efforts to obtain these records must be documented.

3.  Obtain and associate with the claims file any outstanding VA treatment records.

4.  Associate with the claims file private treatment records the Veteran has submitted to his VA treating physicians.  See, e.g., VA treatment records (7/22/2014, 8/4/2014, 8/19/2014, 8/27/2014, 9/18/2014).  

5.  Contact the Veteran and request that he identify and submit, or authorize VA to obtain, all private treatment records related to his lumbar spine disability and radicular symptoms.  This should include records from chiropractor M.M. and any other chiropractors seen, Orthopaedic Associates of St. Augustine, St. Augustine Physician Associates, and Neurology Care.  If such records are not found, the Veteran's claims file must be clearly documented to that effect and he should be notified in accordance with 38 C.F.R. § 3.159(e).

6.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

Testing Joints

The joints involved should be tested for pain on both active and passive motion and in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

Opinions on Functional Loss

The examiner is asked to express two opinions concerning functional loss.  One opinion should consider the Veteran's current functional loss.  The second opinion should be a retrospective opinion considering functional loss dating back to February 2006; in other words, for the entire appeal period.

In providing these opinions, the examiner must answer whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible.  The examiner should be aware that the Veteran has historically reported flare-ups.

If the Veteran is not being observed during a flare-up or after repeated use over time during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.  This is especially necessary for the retrospective opinion.  To be clear, for that opinion, the Veteran should be asked to give a retrospective lay description of such characteristics and the examiner should consider his response in formulating the opinion.

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why that is so.  The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based on the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.

Review of Prior Range of Motion Studies

The examiner is asked to review and interpret prior range of motion studies contained in VA treatment records dated October 12, 2007 and October 17, 2008.  The Board is unclear whether the examiners who performed these objective range of motion tests recorded their results in an abnormal manner.  For example, the rating schedule shows normal range of motion of the thoracolumbar spine to have forward flexion from 0-90 degrees and extension from 0-30 degrees; however, the notations on these records included "Flexion (40-60 [degrees])" and "Extension (20-35 [degrees])".

The examiner is asked to explain this discrepancy and, if possible, translate the range of motion results to the proper scale.

7.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




